 In the Matter of NEVADA CONSOLIDATED COPPER CORPORATIONandBROTHERHOOD OF LOCOMOTIVE ENGINEERS, DIVISION 596Case No. R-2144.-Decided November 18, 1940Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Earle K. Shawe,for the Board.Mr. J. C.Kinnear,of McGill,Nev., for the Company.Mr. E. W.Allison,of Ruth, Nev., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn October 9, 1940, Brotherhood of Locomotive Engineers, Division596, herein called the Union, filed with the Regional-Director for theTwentieth Region (San Francisco, California) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Nevada Consolidated Copper Corporation,herein called the Company, engaged in the mining and reduction ofcopper ore at Ruth and McGill, Nevada, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49. Stat. 449, herein called theAct.On October 14, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On October 14, 1940, theCompany, the Union, and counsel for the Board entered into a"STIPULATION FOR CERTIFICATION UPON CONSENT ELECIrION."Pursuant to the stipulation, an election by secret" ballot was con-ducted on October 21, 1940, under the direction and supervision ofthe Regional Director, among all the engineers; firemen, hostlers, andhostler helpers employed at the Company's mines in Ruth, Nevada, andat its reduction plant in McGill, Nevada, including traveling engineers,to determine whether or not said employees desired to be representedby the Union. On October 28, 1940, the Regional Director issued and28 N. L. It. B., No. 6.11 12DECISIONSOF NATIONALLABOR RELATIONS BOARDduly served upon the parties an Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number eligibleto vote--------------------------------77Number of votes for Brotherhood of Locomotive Engineers,Division 596----------------------------------------------61Number of votes against Brotherhood of LocomotiveEngineers,Division 596----------------------------------------------2Total number of votes counted--------------------------------63Total number of blank ballots------_-----------------0Number of void ballots --------------------------------------0Number of challenged ballots--------------------------------0_Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Nevada Consolidated Copper Corporation,McGill, Nevada, within the meaning of Section 9 (c) and Section 2 (6)and. (7) of the National Labor Relations'Act.2.All engineers, fii emen, hostlers, and hostler helpers employed atthe Company's mines in Ruth, Nevada, and at its reduction plant inMcGill, Nevada, including traveling engineers, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.Brotherhood of Locomotive Engineers, Division 596, has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargainingand as the exclusive representative of all the employees in said unit,within the meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that Brotherhood of Locomotive Engineers,Division 596, has been selected by a majority of the engineers, fire-men, hostlers, and hostler helpers employed at the Company's minesin Ruth, Nevada, and at its reduction plant in McGill, Nevada, includ-ing traveling engineers, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,Brotherhood of Locomotive Engineers, Division 596, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.